{¶ 27} I would affirm the judgment of the trial court.
 {¶ 28} I agree that Clark has no right to require Fairborn to provide him with sewer service, so that Fairborn may require him, as a reasonable condition of providing sewer service, to agree that his property may be annexed by the city of Fairborn, at any time in the future when the city may wish to annex it, regardless *Page 499 
of the political and economic circumstances then prevailing. Clark's open-ended agreement to annexation is, nevertheless, a condition. The fact that the condition is reasonable doesn't render it nonexistent.
 {¶ 29} In my view, the trial court reasonably concluded that the Fairborn sewer system was not "accessible" to Clark's property within the meaning of Ohio Admin. Code 3701-29-02(M), when the evidence established that Clark could not gain access to the Fairborn sewer system without surrendering his political right not to consent to having his residential property be annexed to Fairborn, thus making him a resident of Fairborn. Because I find no abuse of discretion in the trial court's interpretation of Ohio Admin. Code 3701-29-02(M), I would overrule the board's sole assignment of error and affirm the judgment of the trial court.